IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


TYREE LAWSON,                              : No. 139 EM 2015
                                           :
                     Petitioner            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                     Respondent            :


                                       ORDER



PER CURIAM

       AND NOW, this 10th day of December, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and Other Extraordinary Relief

are DISMISSED. See Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (providing that

hybrid representation is improper).   The Prothonotary is DIRECTED to forward the

filings to counsel of record.